              Case 8:20-cv-02118-PX Document 100 Filed 03/01/21 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                   SOUTHERN DIVISION

 CASA DE MARYLAND, INC., et al.

          Plaintiffs,

    v.                                                     Civil No. 20-2118-PX

 WOLF, et al.

          Defendants.



         JOINT MOTION TO EXTEND TIME TO FILE JOINT STATUS REPORT

         The parties in the above-captioned case hereby jointly move this Court to extend their

time to file a joint status report from March 1, 2021 to March 23, 2021.

         1.       Plaintiffs commenced the instant action pursuant to the Administrative Procedure

Act, the Federal Vacancies Reform Act, and the Homeland Security Act, challenging the

promulgation of two final rules issued by the U.S. Department of Homeland Security. (ECF No.

1). Plaintiffs moved for a preliminary injunction (“PI”), and by Order dated September 11, 2020,

Plaintiffs’ motion was granted in part, and denied in part. (ECF Nos. 23, 69, 70).

         2.       Defendants filed an Interlocutory Notice of Appeal on November 10, 2020. (ECF

No. 88). Plaintiffs filed a Cross-Appeal. (ECF No. 92). Defendants’ opening appellate brief is

currently due on March 22, 2021.

         3.       The parties have twice requested that the case be held in abeyance for a limited

duration. (ECF Nos. 91, 96).

         4.       On February 4, 2021, the Court, at the parties’ request, ordered the case to be held
              Case 8:20-cv-02118-PX Document 100 Filed 03/01/21 Page 2 of 3




in abeyance until February 22, on which date the parties would submit a joint status report.

(ECF No. 97).

         5.       Upon the parties’ request, in light of their continuing discussions related to

Defendants’ compliance with the Court’s PI (ECF No. 98), the Court extended the deadline for

the joint status report from February 22 to today. (ECF No. 99).

         6.       Plaintiffs respectfully request additional time to determine whether Defendants

are adequately addressing their concerns related to Defendants’ compliance with the Court’s PI,

such that the parties are amenable to jointly seeking another abeyance of this action.

         7.       Therefore, the parties request that their deadline to submit a joint status report be

extended until March 23, 2021. An extension of the existing deadline will permit the parties to

continue ongoing discussions related to compliance with the PI, and, if the deadline is extended,

the joint status report will be due one day after the government’s opening appellate brief is

currently due.

         8.       The parties agree this request does not preclude Plaintiffs from seeking any relief

from the Court as Plaintiffs deem appropriate.

         9.       Wherefore, the parties respectfully request that the time to submit a joint status

report be extended from March 1, 2021 to March 23, 2021.


Dated:    March 1, 2021

Respectfully submitted,

JONATHAN LENZNER
Acting United States Attorney

         /s/
Jane E. Andersen (Bar No: 802834))
         Case 8:20-cv-02118-PX Document 100 Filed 03/01/21 Page 3 of 3




Assistant United States Attorney
6500 Cherrywood Lane, Suite 200
Greenbelt, MD 20770
(301) 344-4422
Jane.Andersen@usdoj.gov

Counsel for Defendants

           /s/
 Linda Evarts (pro hac vice)                  ___         ____/s/____________
 Geroline A. Castillo (pro hac vice)          Dennise Moreno (Bar No. 21358)
 Kathryn Austin (pro hac vice)                Conchita Cruz (pro hac vice)
 Mariko Hirose (pro hac vice)                 Zachary Manfredi (pro hac vice)
 INTERNATIONAL REFUGEE ASSISTANCE             ASYLUM SEEKER ADVOCACY PROJECT
 PROJECT                                      228 Park Avenue S. #84810
 One Battery Park Plaza, 4th Floor            New York, NY 10003-1502
 New York, New York 10004                     Tel: (305) 484-9260
 Tel: (516) 838-1655                          Fax: (646) 968-0279
 Fax: (929) 999-8115                          dennise.moreno@asylumadvocacy.org
 levarts@refugeerights.org                    conchita.cruz@asylumadvocacy.org
 gcastillo@refugeerights.org                  zachary.manfredi@asylumadvocacy.org
 kaustin@refugeerights.org
 mhirose@refugeerights.org
                                              Richard W. Mark (pro hac vice)
     /s/                                      Joseph Evall (pro hac vice)
 Justin B. Cox (Bar No. 17550)                Katherine Marquart (pro hac vice)
 INTERNATIONAL REFUGEE ASSISTANCE             GIBSON, DUNN & CRUTCHER LLP
 PROJECT                                      200 Park Avenue
 PO Box 170208                                New York, NY 10166-0193
 Atlanta, GA 30317                            Tel: (212) 351-4000
 Tel: (516) 701-4233                          Fax: (212) 351-4035
 Fax: (929) 999-8115                          RMark@gibsondunn.com
 jcox@refugeerights.org                       JEvall@gibsondunn.com
                                              KMarquart@gibsondunn.com
 Counsel for Plaintiffs
